Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2005

USA v. Leahy
Precedential or Non-Precedential: Precedential

Docket No. 03-4490




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Leahy" (2005). 2005 Decisions. Paper 475.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/475


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


           Nos. 03-4490, 03-4542 & 03-4560




           UNITED STATES OF AMERICA

                           v.

                   PAUL J. LEAHY,
                             Appellant at No. 03-4490

                  TIMOTHY SMITH,
                           Appellant at No. 03-4542

                    DANTONE, INC,
            t/a Carriage Trade Auto Auction,
                                Appellant at No. 03-4560




     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
        D.C. Criminal Nos. 01-cr-00260-2/-1/-3
              (Honorable J. Curtis Joyner)




           Present: SCIRICA, Chief Judge,
 SLOVITER, ALITO, ROTH, McKEE, RENDELL, BARRY,
AMBRO, FUENTES, SMITH, FISHER, VAN ANTWERPEN,
            and BECKER, Circuit Judges
                                         ORDER

              A majority of the active judges having voted for rehearing en banc in the

above appeal, it is ordered that the Clerk of this Court list the above case for rehearing en

banc at 9:30 a.m. on Tuesday, November 1, 2005.


                                                  BY THE COURT,


                                                  /s/ Anthony J. Scirica
                                                  Chief Judge

DATED: September 15, 2005
CLC\cc: Ian M. Comisky, Esq.
        Mary E. Crawley, Esq.
        Robert A. Zauzmer, Esq.
        Jeffrey M. Miller, Esq.
        Robert E. Welsh Jr., Esq.




                                              2